internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-140760-02 date nov legend x state year1 year2 year3 year4 dear this letter responds to your representative’s letter dated date requesting a ruling regarding x's status as an s_corporation facts according to the information submitted x is a state law corporation which has elected to be treated as an s_corporation x filed returns as an s_corporation for year1 and previous years x has a policy of making proportionate distributions in an amount necessary to cover shareholder taxes generated by net flowthrough income x made distributions for year1 consistent with this policy during year2 and year3 x redeemed shares held by several of the shareholders in year4 x amended its year1 tax_return to include additional income and issued amended k-1s to its shareholders the shareholders including the shareholders who redeemed shares amended their personal returns based on their year1 holdings and paid the additional_amounts due plr-140760-02 x planned to distribute cash to its shareholders to offset their higher tax_liabilities for year1 because these tax_liabilities depended on the shareholders’ pre-redemption interests in x x and its shareholders agreed that basing the distribution amounts on the shareholders’ post-redemption interests would be inequitable thus x plans to make a current_distribution of cash based on its shareholders’ year1 holdings discussion sec_1361 provides that the term s_corporation means with respect to any_tax year a small_business_corporation for which an election under sec_1362 is in effect for that year under sec_1361 a small_business_corporation cannot have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is based on the governing provisions of a corporation such provisions include binding agreements relating to distribution and liquidation proceeds a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical rights to operating and liquidating distributions under x's bylaws the shareholders are entitled to equal distributions x’s planned distributions are remedial in nature and consistent with what would have been distributed for year1 if the year1 tax returns had been properly filed conclusion after applying the relevant law and regulations to the representations made we conclude that the planned distributions for year4 will not cause the termination of x's s_corporation_election this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-140760-02 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s authorized representative s david r haglund sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
